Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment received 3/8/2021 is entered. Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al (US 8,250,874), in view of Izawa et al (US 6,516,628), and in view of Yamada et al (US 6,981,390).
Regarding claim 1, 
a heat exchanging portion (283a and 283b) configured to exchange heat between a refrigerant flowing through therein and air;
a liquid reservoir (286) arranged along a lateral surface of the heat exchanging portion and configured to separate a gas-liquid two-phase refrigerant (3:56-58) flowing out of the heat exchanging portion into a gas-phase refrigerant and a liquid-phase refrigerant, the liquid reservoir storing the liquid-phase refrigerant;
a refrigerant adjustment portion that includes:
a pressure regulator (26) configured to adjust a flow state of the refrigerant flowing into the refrigerant adjustment portion through a refrigerant passage of the refrigeration cycle (valve 26 adjusts flow into the refrigerant adjustment portion) and supply the refrigerant to the heat exchanging portion (283a and 283b), and
a flow rate adjustment valve (29b and c) adjust an outflow state of the refrigerant flowing out of the liquid reservoir (286) to the refrigeration cycle, wherein
the pressure regulator is accommodated in the liquid reservoir (valve 29 is within the reservoir as shown in figure 2);
the refrigerant adjustment portion includes an inflow channel (23b passing through 27) into which the refrigerant flowing from the refrigerant passage toward the heat exchanging portion (283a and 283b) flows.
Ikegami lacks that the refrigerant adjustment portion is a single component. 
Izawa discloses a similar vehicle air conditioner including a valve (15) at the condenser inlet and a valve (16 and/or 17) configured for bypass of the condenser configured as a single component (14). Izawa discloses that the arrangement of a pipe structure makes the system simpler and readily mountable within the vehicle (3:19-22). It would have been obvious to one of ordinary skill to have formed the adjustment portion of Ikegami into a single component as 
Further regarding the accommodation of the refrigerant adjustment portion in the liquid reservoir. Yamada discloses accommodating a refrigerant adjustment portion (130; figure 13) in the liquid reservoir. It would have been obvious to one of ordinary skill in the art to have provided the refrigerant adjustment portion within the reservoir as taught by Yamada in order to prevent brazing material from invading the valve during construction (23:37-43). In other words the positioning of the valve within the reservoir offers protection to the valve.
Still further, as suggested by the prior art to combine the valves into a single component (by the teachings of Izawa) and to provide the adjustment portion within the reservoir (by the teachings of Yamada); the combination provides for both the pressure regulator and flow rate adjustment valve to be accommodated in the liquid reservoir. In other words, once the components are combined to be a single component, placing one within the liquid reservoir places both within the liquid reservoir.
Regarding claim 3, Ikegami discloses a liquid reservoir space (within 286) that stores the refrigerant is defined in the liquid reservoir, the liquid reservoir space extending in a longitudinal direction of the liquid reservoir from one end of the liquid reservoir close to the inflow channel to another end of the liquid reservoir farther from the inflow channel (the space extends vertically as is shown in figure 2),
a connection channel (between separators 287 in left header 285 of figure 2) through which the refrigerant flowing from the heat exchanging portion (283a) to the liquid reservoir (286) flows is connected to an inflow port of the liquid reservoir (figure 2 shows said connection where the solid and dashed lines representing flow are able to pass therethrough).

    PNG
    media_image1.png
    573
    790
    media_image1.png
    Greyscale

Ikegami lacks that the inflow port (port between separators 287 of the left header 285 of figure 2 connecting to reservoir 286) is closer to the one end (top of 286) than to the other end (bottom of 286). However as shown in Ikegami the inflow port marks the distinction between the condensing portion 283a and the reservoir and subcooling portion 283b. The reservoir 286 amounts to essentially the same height as the overall heat exchanger. As per 2:34-42 providing subcooling enhances the devices COP by increasing the enthalpy difference at the evaporator. Therefor there is motivation to enlarge the sub-cooling portion 283b, which also extends the reservoir 286 (which is additionally benefited by larger storage capacity). It would have been obvious to one of ordinary skill in the art to have added passes to the sub-cooling portion and concomitantly extended the reservoir 286 (which extends “the other end” thereof) in order to improve the systems COP and increase capacity storage. As a result the inflow port is closer to the one end than to the other end.
Regarding claim 4, Ikegami discloses a void space (upper portion of reservoir 286 above a liquid line; or alternatively void within valve 29) is provide between the refrigerant adjustment portion (29; or portions of 29) and another component (wall of 286; or another portion of valve 
Regarding claim 5, Ikegami discloses the void space (void within valve 29). But is silent concerning a buffer member. In the previous office action on the merits the Examiner took Official Notice that valves include buffer members (such as a valve body or a seal). Where a buffer member (such as a valve body) exists between an adjustment portion (such as an actuator) and another component (such as a valve seat) which is in contact with the refrigerant adjustment portion (by being part of an overall valve assembly).  In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have utilized a conventional valve structure at 29 of Ikegami in order to accomplish the control discussed in Ikegami. Further one of ordinary in order to make or use the device of Ikegami would necessarily need to select a valve, utilizing a common design such as an actuator driven body and seat would amount to routine engineering design choice.
Regarding claim 6, Ikegami discloses the refrigerant adjustment portion (within valve 26) includes a void space (a valve must inherently include a void space for refrigerant to pass therethrough) inside the refrigerant adjustment portion, the void space being positioned between the inflow channel (23b) and the liquid reservoir space (within 286).
Regarding claim 7, Ikegami discloses a liquid reservoir space (bottom of space within 286 stores liquid refrigerant) that stores the refrigerant is defined in the liquid reservoir (in operation there is a liquid line present in the reservoir), the liquid reservoir space extending in a 
the heat exchanger further comprising:
sealing portions provided between the liquid reservoir (286) and the refrigerant adjustment portion (29) in a width direction intersecting the longitudinal direction, the sealing portions preventing the liquid-phase refrigerant from leaking from the liquid reservoir (figure 2 shows the connection between 29 and 286 which must be sealed in order to prevent refrigerant leakage);
wherein the inner passage of the refrigerant adjustment portion includes where the destination of the refrigerant in the inner passages is switched (the valve 29 performs an open and closing operation to determine refrigerant destination).
Ikegami is silent concerning further details of the construction of adjustment portion 29, which is a valve. 
In the previous office action on the merits the Examiner took Official Notice that valves include seals. For example a moving valve body will include a seal between a body and seat and between the valve and air external to the valve.  In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill in the art to have utilized a conventional valve structure at 29 of Ikegami including seals in order to accomplish the control discussed in Ikegami. Further one of ordinary in order to make or use the device of Ikegami 
Regarding claim 8, Ikegami discloses an intermediate portion provided between the liquid reservoir and the refrigerant adjustment portion (area within 286 above liquid line corresponds to intermediate portion), wherein
an inner surface of the intermediate portion facing the refrigerant adjustment portion has a surface accuracy that secures close contact with the sealing portion (figure 2 shows the adjustment portion and intermediate portion connected, as the device doesn’t leak the surface accuracy is sufficient for a seal to form). Further regarding “inner surface” the surface at which connection is made is regarded as “inner”.
Regarding claim 9, 
Regarding claim 10, Ikegami discloses a flow channel through which the refrigerant flowing in or out of the liquid reservoir (286) flows, wherein at least a part of the flow channel is integrated with the liquid reservoir (figure 2 shows three integrated flow channels flowing in/out of the liquid reservoir).
Regarding claim 11, Ikegami as modified discloses the liquid reservoir has a refrigerant inlet located upstream from the refrigerant adjustment portion in a flow of the refrigerant such that the refrigerant flowing into the liquid reservoir from the refrigerant inlet flows to the heat exchanging portion through the refrigerant adjustment portion in the liquid reservoir (as modified above the refrigerant adjustment portion is within the liquid reservoir therefor the refrigerant must enter the liquid reservoir inlet to reach the adjustment portion; for example Yamada shows reservoir inlet 24 upstream of adjustment portion 130 in figure 13).
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
At pages 9-10 applicant asserts a particular deficiency of each of the cited references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination presented above, in short, includes the heat exchanger and flow components of Ikegami. Izawa provides for the suggestion of combining the refrigerant adjustment portion as a single component. Yamada provides for the suggestion of placing the refrigerant adjustment portion within the reservoir.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763